internal_revenue_service department of the treasury significant index nos am pc contact person telephone number in heterence to datep ra t a1 may re request for rulings on behalf of behalf of the taxpayer pension_plan excess_benefit_plan dear this is in reply to a ruling_request made on your behalf by your authorized representative with respect to the creation of the excess_benefit_plan and its effect on the pension_plan you have requested the following rulings that the use of the excess_benefit_plan will not cause the pension_plan to lose its qualified status under sec_401 a of the internal_revenue_code_of_1986 the code that the allocation of contributions to the excess_benefit_plan will not cause the pension_plan to lose its qualified status under sec_401 of the code that any employer contributions allocated to the excess_benefit_plan pursuant to collective bargaining agreements will be deductible by the employers under sec_404 of the code in the year in which such contributions are used to pay benefits to participants of the pension_plan the pension_plan is a qualified collectively bargained multiemployer defined benefit pension_plan the date of its most recent determination_letter is date the excess_benefit_plan is a non-qualified employee_benefit_plan established date pursuant to sec_3 of the employment retirement income security act of erisa which provides participants with a supplemental benefit intended to offset any restriction caused by sec_415 of the code separate_accounts will be maintained for all participants who are entitled to receive benefits from the excess_benefit_plan the excess_benefit_plan will not accept contributions or pay benefits unless the taxpayer receives a favorable ruling from the internal_revenue_service on this private_letter_ruling request the benefits payable under the excess_benefit_plan are restricted to participants who are receiving benefits under the pension_plan a participant's benefit under the excess_benefit_plan is equal to the amount of such participant's otherwise calculated monthly benefit from the pension_plan less the participant's benefit under the pension_plan as restricted under the plan to satisfy the requirements of sec_415 of the code contributions paid to the excess_benefit_plan will be made pursuant to collective bargaining agreements the collective bargaining agreements will be amended to provide that on a monthly basis the pension_plan administrator who will also act as the excess_benefit_plan administrator will determine the amounts to be paid to the excess_benefit_plan beneficiaries in the following month and remits such amounts grossed up to include the excess_benefit plan’s share of f i c a taxes as well as the f u t a taxes due thereon to the excess_benefit_plan such remittance will be made prior to the payment of employer contributions to the pension_plan under the provisions of the pension_plan the assets of the pension_plan cannot be used to provide the benefits of the excess_benefit_plan similarly under the provisions of the excess_benefit_plan the assets of the excess_benefit_plan cannot be used to provide the benefits of the pension_plan sec_3 of erisa defines an excess_benefit_plan as one maintained solely for the purpose of providing benefits for certain pian participants in excess of the limitations imposed by sec_415 of the code without regard to whether the plan is funded sec_401 of the code provides the requirements for qualification of a_trust created or organized in the united_states and forming part of a stock bonus pension or profit sharing plan of an employer for the exclusive benefit of his employees or their beneficiaries sec_401 of the code provides that a_trust shall not constitute a qualified_trust if the plan of which such trust is a part provides for benefits or contributions which exceed the limitations of sec_415 of the code sec_404 of the code provides if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued by an employer on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation is not deductible under chapter of the code but if it would otherwise be deductible is deductible under sec_404 subject_to that limitations of that section sec_404 of the code provides that contributions or compensation paid under a nonqualified_plan or arrangement deferring the receipt of compensation if otherwise deductible are deductible in the taxable_year in which an amount attributable to the contribution are includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_412 of the code provides minimum_funding requirements that must be satisfied in pension plans sec_415 of the code provides limitations on benefits_and_contributions that may be provided under a qualified_trust sec_501 of the code provides that an organization described in sec_401 is exempt from taxation sec_1_404_a_-12 of the income_tax regulations the regulations provides that a deduction is allowable for a contribution under sec_404 only in the taxable_year of the employer in which or with which ends the taxable_year of an employee in which an amount attributable to such contribution in includible in his gross_income as compensation and then only to the extent allowable under sec_404 sec_1 i -1 b of the regulations provides that a plan is a single plan’ if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries sec_1_404_b_-1t q a-2 of the temporary regulations provides that a plan or method or arrangement defers the receipt of compensation to the extent it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits is performed because the assets of the excess_benefit_plan are not available to pay benefits under the pension_plan and the assets of the pension_plan are not available to pay benefits under the excess_benefit_plan the pension_plan and the excess_benefit_plan do not constitute a single_plan furthermore the benefits and provisions of the excess_benefit_plan do not affect the pension_plan or the amounts of benefits payable from the pension_plan thus the existence of the excess_benefit_plan does not affect the tax-qualified status of the pension pian if the establishment adoption and operation of the excess_benefit_plan is not accompanied by an increase in the contribution rate under the collective bargaining agreement the method of funding of the excess_benefit_plan may cause the pension_plan to fail to meet the funding requirements of sec_412 of the code however a plan does not lose its tax-qualified status merely because it fails to meet the minimum_funding requirements of sec_412 thus the method of funding of the excess_benefit_plan does not affect the tax-qualified status of the pension_plan because the excess_benefit_plan is a plan deferring the receipt of compensation under b -1t q a-2 of the temporary regulations contributions to the excess_benefit_plan are deductible only under the rules of sec_404 of the code because the excess_benefit_plan is a nonqualified_plan the provisions of sec_404 of the code are applicable because the excess_benefit_plan provides for the maintenance of separate_accounts for each employee contributions to the excess_benefit_plan made by contributing employers for the benefit of employees are deductible for the contributing employer's taxable_year in which or with which ends the employee's taxable_year in which an amount attributable to the contributions is includible in such employee's gross_income therefore we hold that the establishment adoption and operation of the excess_benefit_plan does not cause the pension_plan to lose its qualified status under sec_401 of the code the method of funding of the excess_benefit_plan does not cause the pension_plan to lose its qualified status under sec_401 of the code assuming the requirements for deductibility are met employer - contributions to the excess_benefit_plan are fully deductible by the contributing employers in the taxable_year in which or with which ends the employee's taxable_year in which an amount attributable to the contributions is includible in such employee's gross_income this ruling is conditional on the adoption of language revising the collective bargaining agreements that govern the employers’ contributions such that the employers’ contributions will be made to the excess_benefit_plan in amounts equal to the amounts to be paid from the excess_benefit_plan and that the remainder of the contributions if any will be made to the pension_plan this ruling does not consider the more general issue of the pension plan's qualified status specifically whether the pension_plan complies with all the code requirements for qualification this letter addresses only the impact if any of the adoption and funding of the excess_benefit_plan on the purportedly otherwise qualified status of the pension_plan this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely peor llr f- james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
